PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/778,234
Filing Date: 18 Sep 2015
Appellant(s): Funk et al.



__________________
M. Scott McBride
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues that there is no motivation to combine an HCl (hydrochloric acid) treatment of Scribner for reducing ash with the nitric acid or deionized water treatment of Matoug to reduce heavy metal levels and arrive at the claimed method.  Appellant asserts that even if the skilled artisan were to combine the references nothing in the art suggests that such a combination would result in reducing detectable levels of metals to ppt (parts-per-trillion) or less as measured by mass spectrometry (Arguments, Pg. 7, Lines 3-9).

This is not found to be persuasive for the following reasons, Scribner et al. clearly teaches filter paper for analytical purposes treated solely with HCl (DBS or dried blood sample filter paper being a non-structurally distinguishing and capable of the intended use of holding a dried blood sample) results in a generally lower level of undesired material (ash in this instance) than untreated papers.  


et al. teach filter papers for analytical purposes treated separately (thereby consisting of) with deionized water (washed) or nitric acid had reduced levels of heavy metals as compared to untreated filter papers and suggest the use of acid pre-pretreatment to possibly remove contamination from the filters.  Thus, it would have been obvious one of ordinary skill in the art to combine the method consisting of treating filter paper with hydrochloric acid to reduce ash contaminants of Scribner et al. with the method consisting of treating filter paper with nitric acid and deionized water as taught by Matoug et al. to reduce levels of heavy metal contaminants.  One would have been motivated to provide a filter paper that reduces ash a known contaminant and reduce metals another known filter paper contaminant to increase the quality of the filter paper as taught by both. A skilled artisan would have been motivated to remove all possible contaminants from filter paper to provide a quality filter paper for analysis purposes. This is no more than the use of a known technique (nitric acid treatment of filter paper and washing with deionized water) to improve a similar method/product (hydrochloric acid treated filter paper) in the same way (reduction of contaminants).  Those of ordinary skill in the art would have been motivated to make this combination in order to achieve a combined treatment process for filter papers which utilizes two separately known methods of treating filter papers to remove undesired elements.  The combination would meet the consisting language since Scribner teaches treatment with HCL and Matoug teaches the use of nitric acid in deionized water followed by washing with deionized water to remove the acids and not introduce further contaminants.

same components and method steps as the claimed method and thus would be expected to have the same properties and characteristics. Since Matoug teaches the removal of heavy metals when filter paper is treated with nitric acid, one would expect the combination of Scribner’s method and Matoug’s method would yield filter paper with similar contaminant profile as claimed. Appellant as not provided any data to suggest otherwise. Further, there is no requirement that the ordinary artisan actually recognize that the acid-treated filter paper of the combined prior art is free of detectable levels of heavy metals, including arsenic, lead, mercury and cadmium of no more than parts-per-trillion (ppt) whether measured by ICP-MS or not.  The MPEP at 2112 II. states:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

The Appellant argues that Scriber allegedly discloses double hydrochloric and hydrofluoric acid-washed filter paper having reduced ash content.  Appellant notes that “ash” is different from metal and that the treated filter papers of Scribner have an ash content in the ppm (parts-per-million) range rather than ppt range as claimed.  

only (consisting of) hydrochloric acid in order to prepare filter paper free of detectable levels of heave metals in the ppt range.  Appellant concludes that the reference contains no teaching that filter paper can be treated with a mixture of hydrochloric acid and any other acid to arrive at the claimed invention (Arguments, Pg. 7, Lines 19-25 and Pg. 8, Lines 1-13). 

This is not found to be persuasive for the following reasons; Scribner clearly teaches that the filter paper were washed with hydrochloric acid only at Pg. 23, Table 2, annotation #1.  Thus, the reference teaches the treatment of filter paper with only (consisting of) hydrochloric acid in order to prepare filter paper.  While “ash” may be structurally different from the claimed heavy metals, the rejection is based on the combination of Scribner and Matoug to remove contaminants including both ash and heavy metals since both are undesired contaminants found in filter papers.  In response to Appellant's arguments against the Scriber reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above and in the prior action, it is through combination of Scriber et al. and Matoug et al. that all of the limitations of the claimed invention are met.  



This is not found to be persuasive for the following reasons, Matoug like Scriber, is drawn to the removal of undesired contaminants from filter paper by various treatments including nitric acid treatment and deionized water treatment.  Matoug teaches nitric acid reduces heavy metal in fiber filter paper as well as washing the filter paper in deionized water.  This reads in part, on the claimed process of treating filter paper with an acid solution (lacking the hydrochloric acid taught by Scribner) and then washing the acid treated filter paper with deionized water.  

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)

In response to Appellant's arguments against the Matoug et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With regard to the limitation that the obtained treated DBS paper is free of detectable levels of heavy metals, including arsenic, lead, mercury and cadmium of no more than parts-per-trillion (ppt), as measured by inductively coupled plasma mass spectroscopy, this appears inherently flow from the combination of Scribner’s and Matoug’s method  which uses the same components and method steps as the claimed method and thus would be expected to have the same properties and characteristics.  

The Appellant argues that the skilled artisan would allegedly not have been motivated to combine the method of Scribner of treating filter paper with hydrochloric acid with the method of Matoug of treating filter paper with nitric acid because Scribner teaches that the filter paper is double-acid washed with hydrochloric acid and hydrofluoric acid and the acid may adversely affect the filter paper if not carefully controlled, noting that Matoug says nothing about adding additional acids. 


This is not found to be persuasive for the following reasons, Scribner clearly teaches that the filter paper were washed with hydrochloric acid only at Pg. 23, Table 2, annotation #1.  Thus, the reference teaches the treatment of filter paper with only (consisting of) hydrochloric acid in order to prepare filter paper.  The fact that Matoug does not mention adding additional acids to the treatment does not negate a finding that it would have been obvious  to combine two methods known to remove contaminants from analytical filter paper to increase the quality of the filter paper. A teaching that the acid treatment must be carefully controlled when treating filter paper to avoid damaging the filter paper is not an express teaching away from either 1) using acids to treat filter paper to remove contaminants or 2) using a combination of acids to treat filter paper to remove contaminants. It is noted the instant claims do not recite any controlled parameters either to prevent damaging conditions.

The Appellant argues that the Examiner has failed to establish that the acid-treated filter paper of the combined prior art is inherently free of detectable levels of heavy metals of no more than ppt (Arguments, Pg. 10, Lines 8-19).


inductively coupled plasma mass spectroscopy’, this appears to be an inherent feature
of the method of the prior art which uses the same components and method steps as
the claimed method and thus would be expected to have the same properties and
characteristics.  Further, there is no requirement that the ordinary artisan actually recognize that the acid-treated filter paper of the combined prior art is free of detectable levels of heavy metals, including arsenic, lead, mercury and cadmium of no more than parts-per-trillion (ppt) whether measured by ICP-MS or not.  The MPEP at 2112 II. states:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Thus, the Examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the alleged inherent characteristic necessarily flows from the teachings of the combined prior art.  



separate teachings of Scribner and Matoug of treating filter papers are not identical or substantially identical to the claimed method, as Scribner allegedly teaches treatment of the filter paper with hydrochloric acid alone or with a mixture of hydrochloric and hydrofluoric acid while Matoug teaches treatment of filter paper with nitric acid.  Appellant notes that individually the references disclose washing filter papers in compositionally different acid solutions than claimed which would not result in the claimed reduction of heavy metals therein.  Appellant cites the Declaration filed 05/06/2019 as supporting this allegation and concludes that the combination of references also fails to teach or suggest using deionized water or a subsequent washing of the acid-treated filter papers with deionized water, noting that Matoug teaches that deionized water did not reduce heavy metal levels (Arguments, Pg. 10, Lines 20-28 and Pg. 11, Lines 1-10).

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the prior action, Scribner clearly teaches that the filter paper were washed with hydrochloric acid only at Pg. 23, Table 2, annotation #1.  



only (consisting of) hydrochloric acid in order to prepare filter paper. Matoug et al. teaches that filter papers treated separately (thereby consisting of) with deionized water (washed) or nitric acid had reduced levels of heavy metals as compared to untreated filter papers and suggest the use of acid pre-pretreatment to possibly remove contamination from the filters.  Thus, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method consisting of treating filter paper with hydrochloric acid to reduce contaminants (ash) of Scribner et al. with the method consisting of treating filter paper with nitric acid and deionized water as taught by Matoug et al. to reduce levels of heavy metal contaminants because this is no more than the use of a known technique (nitric acid treatment of filter paper and washing with deionized water) to improve a similar method/product (hydrochloric acid treated filter paper) in the same way (reduction of contaminants).  Those of ordinary skill in the art would have been motivated to make this combination in order to achieve a combined treatment process for filter papers which utilizes two separately known methods of treating filter papers to remove undesired elements.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scribner et al. and Matoug et al. wherein the filter paper is treated with a mixture consisting of the two acids and washed with deionized water to apply the solution of the acids in the same deionized water used for washing as taught by Matoug et al. because this would prevent contaminants being introduced from non-purified water.  


The Appellant argues that with regard to the finding that it would have been obvious to modify the method of Scribner and Matoug of mixing hydrochloric acid and nitric acid with deionized water, the same water described by Matoug, this finding is erroneous as Matoug teaches that treating filter paper with deionized water alone does not reduce heavy metal contamination (Arguments, Pg. 11, Lines 11-16).

This is not found to be persuasive for the following reasons, as discussed in the prior action, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scribner et al. and Matoug et al. so that the dual acid-washed filter paper is then washed with deionized water because one would seek to remove the acids from the treated filter paper prior to use, by washing with a solvent (such as with deionized water as taught by Matoug) and utilizing said deionized water would prevent contaminants from being introduced to the acid-treated filter paper from non-purified water.  Thus, the Examiner was not positing the addition of deionized water for any contamination removing qualities, but as the solvent for preparing an aqueous acid solution of hydrochloric acid and nitric acid, and further as a washing solvent to remove the acid solution from the filter paper after treatment thereof.


This is not found to be persuasive for the following reasons, as discussed in the prior action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scribner et al. and Matoug et al. of making treated, dried filter paper by treating with a solution consisting of
two strong acids to both submerge and agitate untreated, filter paper in the acid because this would serve to completely treat the whole surface of the un-treated, filter
paper and assure that it has been wholly exposed to the strong acid mixture.  Those of
ordinary skill in the art before the effective filing date of the claimed invention would
have been motivated to make this modification in order to assure that the entirety of the
un-treated, filter paper has been treated and all metal contaminants removed.  There
would have been a reasonable expectation of success in making this modification
because the submergence and agitation of objects to be treated is well known and
routine in the relevant arts, such as clothes washing wherein dirty clothes are both
submerged and agitated to assure that the whole object is cleaned.




In response to Appellant's arguments against the Fisher reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, and as discussed in the prior action, it is through combination of the teachings of Scribner and Matoug that the claimed limitations of treating filter paper with a mixture of hydrochloric and nitric acid in deionized water then washing in deionized water are met.  Fisher was cited only for its teachings that ultratrace metals grade hydrochloric and nitric acids are free of detectable levels of heavy metals, thus making obvious their use in methods of treating filter papers with acids to remove heavy metals. 






This is not found to be persuasive for the following reasons, as discussed in the prior action, Chaudhuri et al. teaches the use of a 2% hydrochloric acid extraction solution for extracting metals from filter paper (Pg. 300, Column 2, Lines 19-21).  Langer et al. teaches the use of a 5% nitric acid extraction solution for extracting metals from filter paper (Pg. 3, Lines 20-24).  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scribner et al. and Matoug et al. consisting of washing filter paper with a solution consisting of hydrochloric and nitric acid diluted in deionized water and washing with deionized water to modify the method in view of the teaching of Chaudhuri et al. and Langer et al. to use a mixture comprising 5% hydrochloric and 5% nitric acid as Langer et al. teaches that a 5% nitric acid solution is suitable for extracting metals from filter paper and because the determination of optimal concentrations (from 2% to 5%) of result-effective variables is obvious.  In this instance, the concentration of hydrochloric acid is a recognized result-effective variable as too little acid concentration will be ineffective to extract metal from the filter paper and too high an acid concentration may dissolve the filter paper.



In response to Appellant's arguments against the Chaudhuri reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, and as discussed in the prior action, it is through combination of the teachings of Scribner and Matoug that the claimed limitations of treating filter paper with a mixture of hydrochloric and nitric acid in deionized water then washing in deionized water are met.  Chaudhuri was cited only for its teachings of the suitability of using a 2% hydrochloric acid solution as a metal extractant from filter paper and the obviousness of modifying the concentration of the hydrochloric acid solution from 2% to 5% as claimed was discussed in the prior action.




In response to Appellant's arguments against the Langer reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, and as discussed in the prior action, it is through combination of the teachings of Scribner and Matoug that the claimed limitations of treating filter paper with a mixture of hydrochloric and nitric acid in deionized water then washing in deionized water are met.  Langer was cited only for its teachings of the suitability of using a 5% nitric acid solution as a metal extractant from filter paper.






This is not found to be persuasive for the following reasons, as discussed in the prior action and above, the Examiner maintains that the combination of the teachings of the cited prior art would have rendered obvious the claimed invention to those of ordinary skill in the art prior to the effective filing date of the claimed invention.  Appellant has not shown any persuasive comparative data nor has Appellant provided data that Matoug’s filter paper does not remove heavy metal. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.